DETAILED ACTION
This action is in response to the amendment dated 12/8/2020.  Claims 1, 9 and 16-18 are currently amended.  No claims have been canceled.  No claims are newly added.  Presently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive.
Applicant argues the rejection of claims 8-11 under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. (US 5829477) on pages 8-9 of the response filed 12/8/2020.  Applicant argues that the Graham et al. reference does not disclose or suggest the features of claim 8 including wherein the cartridge transfers at least one or more gases and one or more liquids from the housing inlet area to the housing outlet area independent of a relative position of the cartridge inlet area to the housing inlet area and the cartridge outlet area to the housing outlet area.  
However, it is considered that the Graham et al. reference discloses a cartridge (14) with a cartridge inlet area (considered the areas 32, 54 and 52) and a cartridge outlet area (it is considered that the second groove 34 defines part of the outlet area).  Additionally, it is considered that the Graham et al. reference discloses a housing (12) 
Therefore, applicant’s arguments regarding the rejection of claims 8-11 under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. are not persuasive.

Applicant argues the rejection of claims 1-7 and 12-20 under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 5829477) in view of Newton (US 7617839) on pages 9-12 of the response filed 12/8/2020.  
Applicant argues that the Graham et al. reference and/or the Newton reference does not disclose or suggest a first groove located on an external wall of the body, an o-ring coupled to the body via the first groove located on the external wall of the body, a 
However, it is considered that the Graham et al. reference discloses a body (26) with a first groove (considered the groove in which the seal 42 is located) located on an external wall of the body (the first groove is that supports the seal 42 is located on an external wall of the body 26 as shown in figure 3) and an o-ring (42) coupled to the body via the first groove located on the external wall of the body (see figure 3).
Further, it is considered that the Newton reference discloses a spring cap (Newton: 14) wherein the spring cap includes a groove (Newton: o-ring 20 is received within the groove area) located on an external wall of the spring cap (Newton: it is considered that the wall of the flange 18 that contains the groove that supports the o-ring 20 is an external wall of the spring cap) and a spring cap o-ring (Newton: 20) coupled to the spring cap via the groove (Newton: see figure) located on [the] external wall of the spring cap.  It is considered that the claim does not require that the external wall of the spring cap is an external circumferential wall of the spring cap or an external circumferential wall of the cartridge or an external wall of the spring cap when the spring cap is assembled together with the body as depicted in figures 46A and 46C of the instant application.  Therefore, it is considered that the wall in which the groove that supports the o-ring seal (Newton: 20) is an external wall of the spring cap.  

Since modified grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.
Drawings
The drawings were received on 4/22/2019.  These drawings are acceptable.
It is noted that the drawings include 75 pages of drawings.  The lengthy listing of drawings has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-7 and 16-20 contain the following informalities:  
Claim 1 recites the limitation “located on an external wall of the spring cap” in lines 7-8.  Claim 1 also recites the limitation “located on an external wall of the spring cap” in line 6.  It appears that the recitation of “located on an external wall of the spring cap” in lines 7-8 should be “located on the external wall of the spring cap”.
Claim 16 recites the limitation “located on an external wall of the spring cap” in lines 8-9.  Claim 16 also recites the limitation “located on an external wall of the spring cap” in line 7.  It appears that the recitation of “located on an external wall of the spring cap” in lines 8-9 should be “located on the external wall of the spring cap”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. (US 5829477).
Regarding claim 8, the Graham et al. reference discloses a system (10) comprising a cartridge (14) with a cartridge inlet area (considered the areas 32, 54 and 52) and a cartridge outlet area (it is considered that the second groove 34 defines part of the outlet area), a housing (12) with a housing inlet area (considered ports 18 and 20) and a housing outlet area (considered ports 22 and 24), wherein the cartridge transfers fluids from the housing inlet area (ports 18 and 20) to the housing outlet area (ports 22 and 24) independent of a relative position of the cartridge inlet area to the housing area and the cartridge outlet area to the housing outlet area (it is considered that the cartridge is able to be rotated relative to the housing while maintaining the fluid 
In regards to claim 9, the Graham et al. reference discloses wherein the cartridge (14) includes a body (26) with a first groove (considered the groove in which the seal 42 is located), the body including a body inlet area (considered the areas 32, 54 and 52) and a body outlet area (it is considered that the second groove 34 defines part of the outlet area).
In regards to claim 10, the Graham et al. reference discloses wherein the cartridge (14) includes an O-ring (42) coupled to the body (26) via the first groove (see figure 3).
In regards to claim 11, the Graham et al. reference discloses wherein the cartridge (14) includes a throttle pin (considered the portion of the stem assembly that extends through the opening in element 50 and the portion of the stem assembly that interacts with the spring within chamber 52 as shown in figure 3) coupled to the inlet area (it is considered that a portion of the spring assembly 46 extends through the inlet area at the connection between the chamber 52 and the port 56 as shown in figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 5829477) in view of Newton (US 7617839).  
Regarding claim 1, the Graham et al. reference discloses a cartridge (14) comprising a body (26) with a first groove (considered the groove in which the seal 42 is located) located on an external wall of the body (the first groove is that supports the seal 42 is located on an external wall of the body 26 as shown in figure 3), the body including a body inlet area (considered the areas 32, 54 and 52) and a body outlet area (it is considered that the second groove 34 defines part of the outlet area), an o-ring (42) coupled to the body via the first groove located on the external wall of the body (see figure 3), a throttle pin (considered the portion of the stem assembly that extends through the opening in element 50 and the portion of the stem assembly that interacts with the spring within chamber 52 as shown in figure 3) coupled to a top retainer (considered the portion of the spring assembly 46 that extends through the diaphragm 48) through the inlet area (it is considered that a portion of the spring assembly 46 
The Graham et al. reference does not disclose wherein the spring cap includes a second groove located on an external wall of the spring cap and a spring cap o-ring coupled to the spring cap via the second groove located on [the] external wall of the spring cap. 
However, the Newton reference teaches a valve assembly having a body (12) and a spring cap (14) wherein the spring cap includes a groove (o-ring 20 is received within the groove area) located on an external wall of the spring cap (it is considered that the wall of the flange 18 that contains the groove that supports the o-ring 20 is an external wall of the spring cap) and a spring cap o-ring (20) coupled to the spring cap via the groove (see figure) located on [the] external wall of the spring cap.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the spring cap of the Graham et al. reference with a groove area and a spring cap o-ring within the 
In regards to claim 2, the Graham et al. reference of the combination of the Graham et al. reference and the Newton et al. reference discloses wherein the cartridge is configured to be inserted into a device (Graham et al.: 12).
In regards to claim 3, the Graham et al. reference of the combination of the Graham et al. reference and the Newton et al. reference discloses wherein the cartridge is configured to be inserted into an existing device (Graham et al.: 12) where the existing device has one or more inlet ports (Graham et al.: 18, 20) and outlet ports (Graham et al.: 22, 24).
In regards to claim 4, the Graham et al. reference of the combination of the Graham et al. reference and the Newton et al. reference discloses wherein a cartridge inlet area (Graham et al.: considered the body inlet areas) and a cartridge outlet area (Graham et al.: at port 56 and groove 34) are in series with each other.
In regards to claim 5, the Graham et al. reference of the combination of the Graham et al. reference and the Newton et al. reference discloses wherein a cartridge inlet area (Graham et al.: considered the area at chamber 52) and a cartridge outlet area (Graham et al.: considered the area at 56) are at a 90 degree angle to each other (see figure 3).
In regards to claim 6, the Graham et al. reference of the combination of the Graham et al. reference and the Newton et al. reference discloses wherein the body (Graham et al.: 26) includes a 360 degree outlet passage (Graham et al.: passage 34 extends around the body and defines the outlet passage).

In regards to claim 12, the Graham et al. reference discloses wherein the cartridge (Graham et al.: 14) includes a spring cap (Graham et al.: 28), a spring cap inlet area (Graham et al.: considered the portion of the spring cap 28 that receives the upper portion of the stem assembly 46) and a spring cap outlet area (Graham et al.: considered the upper portion of the spring cap 28 at contains the port leading to the atmosphere in figure 3).
The Graham et al. reference does not disclose wherein the spring cap includes a groove area and a spring cap o-ring coupled to the spring cap via the groove area.
However, the Newton et al. reference teaches a valve assembly having a body (Newton et al.: 12) and a spring cap (Newton et al.: 14) wherein the spring cap includes a groove area (Newton et al.: o-ring 20 is received within the groove area) and a spring cap o-ring (Newton et al.: 20) coupled to the spring cap via the groove area (Newton et al.: see figure).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the spring cap of the Graham et al. reference with a groove area and a spring cap o-ring within the groove area as taught by the Newton et al. reference in order to improve sealing between the spring cap and the body so that any potential fluid leakage can be reduced.

In regards to claim 14, the Graham et al. reference of the combination of the Graham et al. reference and the Newton et al. reference discloses wherein the cartridge includes a diaphragm (Graham et al.: considered the diaphragm 48 as shown in figure 3) coupled to the bottom retainer (Graham et al.: it is considered that the diaphragm 48 is coupled to the lower retainer through the interaction with the top retainer at the upper portion of stem assembly 46).
In regards to claim 15, the Graham et al. reference of the combination of the Graham et al. reference and the Newton et al. reference discloses wherein the cartridge (Graham et al.: 14) includes a top retainer (Graham et al.: considered the portion of the spring assembly 46 that extends through the diaphragm 48) coupled to the diaphragm (Graham et al.: through the interaction with the bottom retainer). 
Regarding claim 16, the Graham et al. reference discloses a cartridge (14) comprising a body (26) with a first groove (considered the groove in which the seal 42 is located) located on an external wall of the body (the first groove is that supports the seal 42 is located on an external wall of the body 26 as shown in figure 3), the body including a body inlet area (considered the areas 32, 54 and 52) and a body outlet area (it is considered that the second groove 34 defines part of the outlet area), an o-ring (42) 
The Graham et al. reference does not disclose wherein the spring cap includes a second groove located on an external wall of the spring cap and a spring cap o-ring coupled to the spring cap via the second groove located on [the] external wall of the spring cap. 
However, the Newton reference teaches a valve assembly having a body (12) and a spring cap (14) wherein the spring cap includes a groove (o-ring 20 is received 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the spring cap of the Graham et al. reference with a groove area and a spring cap o-ring within the groove area as taught by the Newton et al. reference in order to improve sealing between the spring cap and the body so that any potential fluid leakage can be reduced.
In regards to claim 17, the Graham et al. reference of the combination of the Graham et al. reference and the Newton et al. reference discloses wherein at least one of a pin area and a pinhead area have a ratio greater than 1 to the body area (Graham et al.: it is considered that the diameter of the pinhead of the stem assembly 46 is greater than a diameter of a body area, considered to be the opening through element 50, and, therefore, it is considered that the area of the pinhead is greater than the area of a body area at the opening through element 50 so that the ratio of the area of the pinhead to the area of a body area at the opening through element 50 is greater than 1).
In regards to claim 18, the Graham et al. reference of the combination of the Graham et al. reference and the Newton et al. reference discloses wherein at least one of a pin area and a pinhead area have a ratio of less than 1 to a body area (Graham et al.: it is considered that the diameter of the pin of the stem assembly 46 is less than a diameter of a body area, considered to be the opening through element 50, and, therefore, it is considered that the area of the pin is less than the area of a body area at 
In regards to claim 19, the Graham et al. reference of the combination of the Graham et al. reference and the Newton et al. reference discloses wherein the cartridge is configured to be inserted into a device (Graham et al.: 12).
In regards to claim 20, the Graham et al. reference of the combination of the Graham et al. reference and the Newton et al. reference discloses wherein the cartridge is configured to be inserted into an existing device (Graham et al.: 12) where the existing device has one or more inlet ports (Graham et al.: 18, 20) and outlet ports (Graham et al.: 22, 24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rimboym (US 5762102) discloses a cartridge valve assembly having a spring cap (considered the combination of 71 and 84) wherein the spring cap includes a groove that receives an o-ring (72) wherein the groove is located on a circumferential external wall of the spring cap.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753